Citation Nr: 0922145	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an Observer




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.

A video conference hearing was held in March 2009 before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of that hearing is on file.

The service connection claim for gastroenteritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to include a current clinical 
diagnosis of a right shoulder disability.

2.  The evidence does not indicate that any currently 
diagnosed right ankle disorder had its origins in service (to 
include presumptively) or is etiologically related to the 
Veteran's period of active service or any incident therein.



CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  A right ankle disorder was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in July 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter issued in September 2004.  The letter informed 
the Veteran of what evidence was required to substantiate the 
service connection claims now on appeal and of his and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the Veteran was 
provided with this specific notice in February 2009, 
subsequent to the initial adjudication of the service 
connection claims on appeal.  However, inasmuch as the 
service connection claims being adjudicated on the merits 
herein are being denied, the matter of timeliness of the 
notification is moot and the Board finds no prejudice to the 
Veteran in proceeding with the present decision.

VA has a duty to assist the Veteran in the development of the 
claim(s).  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the Veteran's STRs, post-service private and VA 
medical records and medical statements, and statements of the 
Veteran.  The Veteran has also been afforded appropriate VA 
examinations in 2007, which included medical opinions offered 
in conjunction with the service connection claims on appeal.  
In March 2009, the Veteran provided testimony at a Board 
video conference hearing.  

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
available additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

In February 2004, the Veteran filed service connection claims 
for conditions including gastroenteritis and disorders of the 
right shoulder and right ankle.  

The Veteran's service treatment records (STRs) reflect that 
he was seen in November 1994 due to complaints of an injured 
right shoulder and wrist sustained while unloading heavy 
equipment.  X-ray films of the shoulder were negative and 
right shoulder sprain was diagnosed.  In June 1996, the 
Veteran was seen with complaints of right shoulder pain; X-
ray films revealed no significant abnormalities.  The March 
1998 separation examination report reveals that clinical 
evaluation of the upper and lower extremities and of the feet 
was normal.  The Veteran denied having swollen/painful 
joints, painful shoulder or foot trouble.  

A VA examination of the joints was conducted in January 2007.  
The examiner noted that STRs reflected that the Veteran was 
treated for right shoulder sprain and that X-ray films taken 
in 1996 were negative.  The Veteran reported that after 
service, he continued to have right shoulder pain and 
indicated that he had difficulty lifting more than 50 pounds.  
Physical examination revealed full range of motion of the 
right shoulder with no impairment of function or tenderness 
and without any indication of dislocation or arthritis.  The 
only manifestation noted was painful movement of the right 
shoulder.  X-ray films revealed no bone or joint abnormality 
and were interpreted as normal.  A diagnosis of normal right 
shoulder was made; the examiner commented that there was no 
objective evidence of any chronic right shoulder disability 
and that physical examination was normal. 

The Veteran presented testimony at a video conference hearing 
held in March 2009.  He stated that his right shoulder 
problems began during service as a result of an injury 
sustained in 1994 and noted that he was restricted from 
physical activities and PT for about 2 weeks thereafter.  The 
Veteran indicated that his current right shoulder problems 
included general pain, pain on motion and pain on lift 
anything in excess of 50 pounds.  The Veteran reported that 
he had last seen been treated by a doctor for the shoulder 
about 6 years previously.  With respect to the right ankle, 
the Veteran indicated that he had no ankle problems prior to 
service and stated that he injured his ankle in 1995 while 
serving in Korea.  He explained that at that time, he twisted 
his ankle during a 2-mile run and was treated at any 
emergency room.  The Veteran stated that following the 
injury, he was placed on a profile for 2 weeks.  He indicated 
that post-service, he had received treatment for right ankle 
problems and referenced an MRI that had been done.  The 
Veteran indicated that his current symptomatology of the 
ankle included daily pain and edema.  At the hearing, the 
Veteran mentioned that he had received treatment for the 
ankle and the shoulder from a private regional medical center 
and the record was left open for 30 days so the Veteran could 
provide additional pertinent medical records for the file.  

Later in March 2009, additional evidence was submitted for 
the record which was accompanied by a waiver.  This evidence 
includes a progress note dated in February 1998 which 
documents edema of the right ankle.  A private medical record 
of September 2002 indicates that the Veteran was seen for 
complaints of right ankle pain and swelling and notes that he 
felt that he injured the ankle about a year previously.  The 
record indicated that the Veteran had also experienced 
swelling in the leg and had undergone an ultrasound in 
September 2001 which was negative for deep venous thrombosis 
(DVT).  Rule out osteochondral lesion or ligamentous injury 
of the right ankle was diagnosed.  A private MRI report dated 
in October 2002 notes the Veteran's complaints of right ankle 
pain and tendon injury.  The study revealed no evidence of 
fracture, contusion or osseous abnormality, but showed 
indications of possible mild tenosynovitis and/or cellulitis.  
When seen in August 2003, chronic right ankle pain with a 
history of ankle tendinitis was diagnosed.  A private medical 
record of July 2004 reflects that the Veteran had a 2-year 
history of ankle pain and revealed that the Veteran himself 
was a nurse.  His primary complaints involved right ankle 
pain and swelling.  X-ray films of the ankle revealed good 
alignment and no evidence of arthritis.  The doctor felt that 
the foot problems might be indicative of tarsal tunnel 
syndrome.  

Also received in March 2009 was a private medical statement 
of Dr. S. dated in September 2005 indicating that the Veteran 
was seen with complaints of a 5-year history of right ankle 
pain.  The Veteran denied sustaining any acute ankle injury, 
but reported that he experienced symptoms of pain and 
swelling.  The doctor noted that MRI studies of 2002 revealed 
extensive synovitis around the flexor digitorum longus 
tendon.  A March 2006 record noted that Veteran's 5 year-
history of right foot pain and documented swelling of the 
right ankle.  

Legal Analysis

The Veteran maintains that he sustained right shoulder and 
right ankle injuries in service resulting in currently 
manifested right shoulder and ankle disorders, for which 
service connection is warranted.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

	A.  Service Connection - Right Shoulder

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a right 
shoulder disorder; i.e. a clinical disability of the right 
shoulder has not been diagnosed at any time post-service.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

As is clear from the record, upon VA examination of the 
joints conducted in January 2007, the Veteran primarily 
complained of right shoulder pain.  Physical examination 
revealed full range of motion of the right shoulder with no 
impairment of function or tenderness and without any 
indication of dislocation or arthritis.  The only 
manifestation noted was painful movement of the right 
shoulder.  X-ray films revealed no bone or joint abnormality 
and were interpreted as normal.  A diagnosis of normal right 
shoulder was made; the examiner commented that there was no 
objective evidence of any chronic right shoulder disability 
and that physical examination was normal.  

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code.  Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..." Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez, supra.  Such a 
"pain alone" claim, as has been presented here, must fail 
when there is no sufficient factual showing that the pain 
derives from an inservice disease or injury.  Id.

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in June 2004; there was no evidence of a clinical 
disability/diagnosis of a right shoulder disorder of record 
at that time (resolved or unresolved) nor has such been 
presented at any time subsequently since the claim has been 
pending.  Contrary to statements made at the 2009 hearing, 
the Board is unable to locate any evidence indicating that a 
right shoulder disability was diagnosed at any time post-
service.  Moreover, there is no medical evidence of any 
physical pathology affecting the right shoulder.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a diagnosed right shoulder 
disability, service connection for this claimed condition is 
not warranted.

	B.  Right Ankle

Private medical records dated from 2002 forward reflect that 
the Veteran has been followed for right ankle symtomatology, 
diagnosed as possible tenosynovitis and tarsal tunnel 
syndrome.  As such, Hickson element (1) is satisfied.

The remaining question is whether or not any currently 
manifested right ankle disorder was incurred in or aggravated 
by the Veteran's active military service.  

With respect to the second Hickson element, the STRs do not 
contain any documentation or reference to any injury, 
treatment or a diagnosis relating to the right ankle during 
service.  The Board does note that the file includes a 
private medical record dated in February 1998, which was not 
a STR, which noted an isolated finding of edema of the right 
ankle, but did not reference any ankle injury and did not 
include any clinical diagnosis of a right ankle disorder.  
Significantly, thereafter, the STRs include a separation 
examination report dated in March 1998 which reflects that no 
clinical abnormality of the lower extremities was noted and 
that the Veteran denied having any foot trouble.  The 
Veteran's separation physical examination report is highly 
probative as to his condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining his then-physical condition, as opposed to his 
current assertion which is proffered in an attempt to secure 
VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  
Accordingly, the record is entirely negative for evidence of 
any right ankle injury or diagnosed right ankle disorder in 
service.  

The file contains no evidence that arthritis of the right 
ankle was diagnosed during the Veteran's first post-service 
year (or at any time in or post-service) and accordingly, 
service connection on a presumptive basis is not warranted.

Post service, the earliest documentation of treatment for a 
right ankle disorder was in 2002.  The evidence reflects that 
the Veteran has received private treatment for right ankle 
symptoms since 2002.  

On file are statements and testimony from the Veteran to the 
effect that he sustained a right ankle injury in service and 
that he has experienced chronic symptomatology of the right 
ankle since service.  While no clinical or documentary 
evidence substantiating this account can be found, the 
Veteran is generally considered to be competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
in this case, the Veteran's credibility regarding this 
account of the medical history pertaining to the right ankle 
is drawn into question both by the lack of any corroborating 
clinical evidence of any ankle injury or diagnosed right 
ankle disorder in service and by statements he has made in 
post-service medical records.  In this regard, the private 
medical records dated from 2002 to 2004 indicate that the 
Veteran reported that he sustained a right ankle injury in 
2001 or 2002 and reflect that he gave a history of pain since 
that time.  Records dated in 2005 and 2006 indicate that the 
Veteran gave a 5-year history of right ankle problems.  In 
essence, the Veteran has provided a consistent history of 
right ankle problems initially occurring at least 2 to 3 
years after his discharge from service. 

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  
There has been no competent medical evidence or opinion 
offered which establishes or even suggests that any currently 
manifested right ankle disorder is in any way etiologically 
related to service.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Veteran has provided medical statements and at various 
times a medical history indicating that his right ankle 
problems have been chronic and continuous since his period of 
service.  The Board acknowledges that the Veteran is 
generally considered to be competent to provide evidence 
regarding past and present symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case, the 
Veteran's statements and reported medical history are 
inconsistent with the normal separation examination and 
absence of any documented post-service indications of right 
ankle problems until 2002, several years after his discharge 
from service.  See generally Curry v. Brown, 7 Vet. App. 59 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran); Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability).

Moreover, there has been no probative, competent medical 
evidence presented which even suggests a relationship between 
any currently diagnosed right ankle disorder and claimed 
continuity of symptomatology since service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested right ankle 
disorder as a result of a service-related injury.  In this 
case, the record indicates that the Veteran himself is a 
nurse.  The resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In this case, the Veteran has not actually 
provided his own or any other medical opinion or clinical 
evidence supporting his claim nor does the record reflect 
that he has specialized knowledge, i.e., that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, mere contentions and 
statements of the Veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the currently claimed right ankle disorder with events 
or incidents which occurred in or are related to service, are 
not competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, 
Hickson element (3), medical nexus, is not met.

The Board finds that the preponderance of the evidence is 
against the Veteran's service connection claim for a right 
ankle disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a right ankle disorder 
is denied. 


REMAND

The Board has reviewed the evidence of record and has 
determined that additional information and evidentiary 
development is necessary prior to the adjudication of the 
service connection claim for gastroenteritis.  

A brief review of the evidence on file reflects that the 
Veteran was treated for gastroenteritis during service in 
1994, 1996, 1997 and 1998.  The STRs also reflect that the 
Veteran experienced bouts of abdominal pain assessed as 
gastritis.  Service connection is currently in effect for 
hiatal hernia with gastritis and a history of right lower 
quadrant abdominal pain.  

When examined in January 2007, the examiner rendered a 
diagnosis of hiatal hernia and listed gastroenteritis as a 
problem associated with the diagnosis.  However, the same 
examiner also opined in a separate examination report that 
gastritis and hiatal hernia were less likely than not related 
to gastroenteritis in service because there was no objective 
evidence of chronic disability in the medical records of 
gastroenteritis.

In light of the seemingly incongruent findings noted above, 
the Board believes that some clarification is required prior 
to adjudication of the claim.  Specifically, the pertinent 
matters involve whether a current diagnosis of 
gastroenteritis is warranted, and if so whether this 
condition is etiologically related to the episodes of 
gastroenteritis diagnosed during service; or is secondary to 
service-connected hiatal hernia with gastritis and a history 
of right lower quadrant abdominal pain.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Board believes that additional evidentiary development is 
warranted in this case pursuant to the matters identified 
above.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examination, and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
whether a current diagnosis of 
gastroenteritis is warranted.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report must indicate that 
such a review was conducted.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  If gastroenteritis is diagnosed, 
the examiner should render an opinion as 
to whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
this condition had its onset during 
service.  If the examiner determines that 
the Veteran's condition is not related to 
service, the examiner is asked to comment 
on whether gastroenteritis (if currently 
manifested) is proximately due to, the 
result of, or permanently aggravated by 
the Veteran's service-connected hiatal 
hernia with gastritis and abdominal pain.  
The examiner must provide a complete 
rationale for any stated opinion.

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


